44

Fuhsb

Case: 1:17-cv-01714-DCN Doc #: 29-4 Filed: 12/20/18 1 of 2. PagelD #: 734

STATE OF OHIO

CUYAHOGA COUNTY

)
) ss AFFIDAVIT
)

NICHOLASA SANTARI, being duly sworn, deposes and says that

1,

2.

10.

11.

12.

L3.

14.

Tam 45 years of age, I was born on January 19, 1973.
I am the mother of Shase Howse who was born on August 13, 1995.

On July 28, 2016 I resided at 747 East 10274 Street, Cleveland, Ohio with my son,
Shase Howse.

My home on East 102” Street is in the City’s Glenville neighborhood located on
the southeast side of the City of Cleveland.

On August 28, 2016 I had been riding my bicycle in the neighborhood and I
received a telephone call on my cell phone from my son Shase who indicated that

he might have forgotten his house key.

At the time that I received the telephone call I was on St. Clair around the corner
from my house on East 102"*,

While we were still on the telephone he said that he had found his key and then I
heard some commotion.

I could hear my son saying something to the effect that, “I live here, I live here.
What the fuck?”

I detected that there was some commotion going on and I could hear my son
grunting.

I became very concerned so I immediately rode back to my house which took me
less than a minute.

When I arrived home, I saw three men in dark clothing on my porch and one man
was straddling my son who was face down on the porch.

I could see that one of the men struck my son with a closed fist while he was face
down which forced his head to strike the porch.

I asked what was going on and pleaded with them to stop beating.

I identified myself as his mother and continued to ask them to stop and told them
that he lived there.

 
Case: 1:17-cv-01714-DCN Doc #: 29-4 Filed: 12/20/18 2 of 2. PagelD #: 735

15. One of the men said that he was trying to break in and I said he has a key.
16. The scene was chaotic and Shase did not appear to be fighting with the men.

17. T realized that the men who were beating my son were police and I continually
asked them to stop beating him since this was his house.

18. I believe that the police were using excessive force and that there was no need to
punch him while he was lying on the porch floor.

19. They refused to release him and I witnessed them escort him to a police car while
his wrist were in hand cuffs.

20. I continued to explain that he lived at this house but they would not listen to my
explanation.

21. While Shase was in the police car he was extremely agitated and I tried to calm
his down.

22. After he was arrested he was taken him to City Jail and his bond was $1,000.00.

23. I was able to borrow money for his bond and, after I posted his bond he was
released.

24. I learned that he had been criminally charged with assaulting the police which I do
not believe occurred.

25. The facts and statements contained herein are true and accurate to the best of my

knowledge and belief. Yj 7
C

Nicholasa Santori

SWORN TO BEFORE ME and subscribed in my presence by Nichd asa Santori this __
18" day of December, 2018. ne

gilt Tepe
feta, JAMES L. HARDIMAN

 

Attomey At Law
NOTARY PUBLIG
STATE OF OHIO

My Commission Has

*Saeeeare No Expiration Date

14 © ae OW Section 147.03 O.R.C.

Th VANS

 

 
